Citation Nr: 0832493	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a back injury, and, if so, 
whether service connection should be granted for this 
condition.

2.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a head injury, and, if so, 
whether service connection should be granted for this 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to April 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO decision, which 
denied claims for service connection for a head injury and a 
back injury.  These issues were remanded by the Board in 
March 2005 for further development. 

With regards to applications to reopen claims for service 
connection, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim, despite any determination reached by 
the RO.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92.  The following decision addresses 
this question.

In February 2005, a videoconference hearing was held before 
the undersigned Veterans Law Judge at the Jackson, 
Mississippi RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  By a RO decision dated in November 2001, the veteran's 
claim of service connection for residuals of a back injury 
was reopened and denied on the basis that there was no 
medical evidence of record to establish the veteran's current 
back condition was caused by or incurred in military service.  

2.  Evidence received since the November 2001 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of a back injury.

3.  The veteran's current back condition is not shown by the 
credible lay or medical evidence of record to be 
etiologically related to a disease, injury, or event in 
service.

4.  By a RO decision dated in November 2001, the veteran's 
claim of service connection for residuals of a head injury 
was denied on the basis that there was no evidence that the 
claimed condition existed. 

5.  Evidence received since the November 2001 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of a head injury.

6.  The veteran does not have residuals of a head injury that 
is shown by the credible lay or medical evidence of record to 
be etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  The November 2001 RO decision denying the veteran's claim 
of service connection for residuals of a back injury is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for residuals of a 
back injury has been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's current back condition was not incurred in 
or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

4.  The November 2001 RO decision denying the veteran's claim 
of service connection for residuals of a head injury is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

5.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for residuals of a 
head injury has been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

6.  The veteran does not have residuals of a head injury that 
was incurred in or aggravated by active duty.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in August 2002, August 2005 and October 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
To the extent complete notice was not provided until after 
initial adjudication of the claims, the 2005 and 2007 letters 
were followed by readjudication of the claims, most recently 
in a May 2008 supplemental statement of the case.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the veteran that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The August 2002 and August 2005 letters informed the veteran 
that new and material evidence is needed to substantiate a 
claim to reopen and described what would constitute such new 
and material evidence.  The Board acknowledges that these 
letters did not explain the basis of the prior final denial 
of the veteran's claims, nor did they indicate that new and 
material evidence was needed to reopen the veteran's claim 
for entitlement to service connection for residuals of a head 
injury.  However, as will be discussed below, the Board is 
reopening these claims.  Therefore, the Board determines that 
any failure to provide VCAA compliant notice with regards to 
the veteran's applications to reopen was harmless.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Board may 
proceed with consideration of the claims on the merits.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  All records identified by the 
veteran as relating to the claims have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
for residuals of a head injury or residuals of a back injury 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claims of entitlement to service connection for 
residuals of a back injury and residuals of a head injury.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been submitted with 
regards to both claims.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

1.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a back injury.

The veteran first claimed service connection for residuals of 
a back injury in 1990.  A February 1991 rating decision 
denied the claim as there was no medical evidence showing a 
back condition was incurred in service.  In February 2001, 
the veteran submitted a claim to reopen his previously denied 
claim for service connection for a back disability.  In a 
November 2001 rating decision, the RO reopened and denied the 
veteran's claim for service connection for residuals of a 
back injury on the basis that there was no medical evidence 
of record to establish that the veteran's current back 
condition was caused by or incurred in military service.  At 
the time of this denial, service medical records and private 
medical records showing a history of the removal of two discs 
and changes at L4-5 were considered.  In August 2002, the RO 
received another application to reopen the veteran's claim 
for service connection for residuals of a back injury.  

Since the 2001 rating decision, the additional evidence 
received includes VA treatment records, private treatment 
records, Social Security Administration (SSA) records, the 
veteran's contentions, and his hearing testimony.  The 
medical evidence submitted since the 2001 decision is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  

In this case, material evidence has been received in that the 
additional evidence reflects that the veteran has 
consistently complained of low back pain for several  
decades, beginning within a few years of his discharge from 
service.  Therefore, as the new evidence demonstrates that 
the veteran has a current back condition that can be traced 
back to merely a few years after separation from service, the 
Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  The claim is 
reopened.  

Now, the Board will proceed to review the decision on the 
merits.  As noted above, the veteran received appropriate 
VCAA notice as to the underlying claim for service 
connection.  Moreover, the RO actually adjudicated this claim 
on the merits in the October 2002 rating decision on appeal, 
and, more recently, in the May 2008 supplemental statement of 
the case, after reopening the claim.  Thus, the Board finds 
that there is no prejudice in proceeding to consider his 
claim on the merits.

The veteran asserts that he has a current back condition that 
was caused by an in-service injury.  Specifically, he asserts 
that he fell during active duty service while holding a .50 
caliber weapon, weighing 40-50 pounds.  See hearing 
transcript, February 2005.  

The Board notes that the veteran claims that he was treated 
for this back injury in Von Holder, West Germany and then 
sent to the regional medical office in Landstuhl, West 
Germany.  Id.  The claims folder contains no such evidence.  
A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnoses of a back 
injury or back disability during service. 

It is clear from the evidence of record that the veteran has 
been treated for back pain since his discharge from service.  
Notably, he underwent laminectomies in 1982 and 1983.  See 
Taylor Orthopedic Clinic, P.A. treatment record, October 
1996.  Since that time, he has sought treatment for low back 
pain and has been noted as having mild degenerative changes 
of the lumbosacral spine.  See VA treatment records, July 
1989 and May 1997.  However, there is no evidence of record 
linking any current back disability to his active duty 
service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record indicating 
that the veteran suffered a back injury in service and no 
competent medical opinion has related a current back 
disability to service.  

In addition, the Board notes that, in a January 2000 VA 
treatment record, the veteran reported that he initially 
injured his back in the early 1980's while landscaping.  He 
reported that he injured his back again after his first 
laminectomy by falling on ice.  An October 1996 private 
treatment record reflects that the veteran had a lumbar 
laminectomy in 1982 and again in 1983, due to injuries he 
sustained moving a heavy tree while working as a gardener.  
See Taylor Orthopedic Clinic, P.A. treatment record, October 
1996.  In an April 1990 VA Medical Certificate and a June 
1991 Report of Accidental Injury, the veteran claimed that he 
sustained injuries by falling off of a ladder and hitting a 
brick flower bed in April 1990.  In a February 1983 private 
treatment record, the veteran indicated he had recently hurt 
his back lifting large plants.  See J.C.P., M.D. treatment 
record, February 1983.  

Therefore, in light of the fact that there is no medical 
evidence of record indicating that the veteran's current back 
disability is the result of his active duty service, and the 
veteran's reports of the etiology of his current back pain 
have varied throughout the years, the veteran's claim must 
fail.  See Hickson, supra.

The Board acknowledges the veteran's assertions that he 
currently has a back disability as the result of his active 
duty service.  No medical evidence, however, has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for residuals of a back injury, must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a head injury.

The veteran first claimed service connection for residuals of 
a head injury in February 2001.  In a November 2001 rating 
decision, the RO denied the veteran's claim for service 
connection for a head injury on the basis that there was no 
evidence that the claimed condition existed.  At the time of 
this denial, service medical records and private medical 
records were considered.  In August 2002, the veteran 
submitted an application to reopen this claim.   

Since the 2001 rating decision, the additional evidence 
received includes VA treatment records, private treatment 
records, SSA records, the veteran's contentions, and his 
hearing testimony.  The medical evidence submitted since the 
2001 decision is new in that it was not previously of record.  
It is necessary, therefore, to decide if this evidence is 
material.  

In this case, material evidence has been received in that the 
additional evidence now shows that the veteran has been 
treated for complaints of pain on the side of his head, as 
well as headaches.  See VA treatment records, July 1999 and 
July 2005.  Therefore, as the new evidence demonstrates that 
the veteran has received medical treatment for his complaints 
of a possible disability, the Board concludes that it 
satisfies the low threshold requirement for new and material 
evidence.  The claim is reopened.  

Accordingly, the Board finds that the evidence received 
subsequent to 2001 is new and material and serves to reopen 
the claim for service connection for residuals of a head 
injury.  

Now, the Board will proceed to review the decision on the 
merits.  As noted above, the veteran received appropriate 
VCAA notice as to the underlying claim for service 
connection.  Moreover, the RO actually adjudicated this claim 
on the merits in the October 2002 rating decision on appeal, 
and, more recently, in the May 2008 supplemental statement of 
the case.  Thus, the Board finds that there is no prejudice 
in proceeding to consider his claim on the merits.

The veteran asserts that he has a current head condition that 
was caused by an in-service injury.  Specifically, he asserts 
that he was hit on the top of head by a turret top during his 
active duty service.  See hearing transcript, February 2005.  

The Board notes that the veteran claims that he was treated 
for this head injury in Von Holder, West Germany.  Id.  The 
veteran's service medical records contain no evidence of 
treatment for or diagnosis of a head injury.  The Board notes 
that the claims folder reflects that the veteran sought 
treatment for headaches during service.  See service medical 
record, June 1976.  However, no indication was made that the 
veteran injured his head at that time, or at any other time 
during service.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have a diagnosed head injury or 
disability.  The Board notes that he has complained in recent 
years of pain on the side of his head and headaches.  See VA 
treatment records, July 1999 and July 2005.  However, a 
January 1992 CT scan of the veteran's brain revealed no 
abnormalities.  See VA treatment record, January 1992.  A May 
1995 CT scan of the veteran's brain was unremarkable, with 
the exception of some calcification in the basal ganglia 
which was noted to be consistent with physiologic 
calcifications.  See DVA Medical Center treatment record, May 
1995.  At no time has the veteran been diagnosed with a head 
condition or disability of any kind.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the veteran 
does not have a current head condition or disability.

The Board would also like to note that the veteran has 
reported that he suffered head injuries in 1978 and when he 
was 8 years-old, at which time he was hospitalized for 1 
year.  See VA treatment record, February 1992.  In a May 1995 
treatment record, the veteran indicated having numbness on 
the right side of his head since a recent motor vehicle 
accident.  See DVA Medical Center treatment record, May 1995.  
In a January 2000 VA treatment record, the veteran reported a 
history of occasional headaches for only the prior 2 years.  

Therefore, in light of the fact that there is no medical 
evidence of record indicating that the veteran has current 
residuals of head injury, and the veteran's reports of the 
etiology of his current head pain have varied throughout the 
years, the veteran's claim must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of a head injury, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).














	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for residuals of a back injury, 
the veteran's claim is reopened.

Entitlement to service connection for residuals of a back 
injury is denied.

As new and material evidence has been submitted regarding the 
claim of service connection for residuals of a head injury, 
the veteran's claim is reopened.

Entitlement to service connection for residuals of a head 
injury is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


